Citation Nr: 0636148	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial evaluation for lumbosacral strain, 
evaluated as 10 percent disabling from October 13, 2000 to 
September 22, 2002, and rated 20 percent thereafter.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
October 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran failed to report for a hearing scheduled in 
August 2003 before a Veterans' Law Judge.   

This case was previously remanded by Board decisions dated in 
October 2003 and October 2005 for further development.

 
FINDINGS OF FACT

1.  For the period of October 13, 2000 to September 22, 2002, 
chronic lumbosacral strain is manifested with slight 
tenderness in the lumbar spine, without muscle spasms; normal 
posture and gait; and 90 degrees of flexion and 35 degrees of 
extension.

2.  For the period beginning September 23, 2002, chronic 
lumbosacral strain is manifested by 45-90 degrees of flexion, 
15 degrees of extension, and daily pain and stiffness in the 
lower back.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic lumbosacral strain from October 13, 2000 to September 
22, 2002, have not ben met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (before and after September 23, 2002).

2.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain with limitation of motion, for the 
period beginning September 23, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (before and after September 
23, 2002) and 5237, 5243 (after September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2000.  In correspondence dated in October 2005, she was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased ratings.  Clearly, from submissions by and 
on behalf of the veteran, she is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of her claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to 
September 26, 2003)

529
3
Intervertebral disc syndrome:
Ratin
g

Pronounced; with persistent symptoms compatible 
with sciatic 60 neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent 
relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20
 
Mild
10

Postoperative, cured
0
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 23, 2002)

529
3
Intervertebral disc syndrome:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under 
the total duration of incapacitating episodes 
over the past 12 months or by combining under 
Sec. 4.25.  separate evaluations of its chronic 
orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, 
whichever method results in the higher 
evaluation.

Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. "Chronic orthopedic and neurologic 
manifestation" means orthopedic and neurologic signs and 
symptoms form intervertebral disc syndrome that are present 
constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(38 C.F.R. § 4.71a, Diagnostic Code 5295, effective prior to 
September 26, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, effective 
September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
(38 C.F.R. § 4.71a, Diagnostic Code 5243, effective September 
26, 2003)


   
38 C.F.R. § 4.71a Plate V (2005)


During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The veteran contends she is entitled to a higher disability 
rating.  The Board has considered the veteran's contentions 
and finds the preponderance of the evidence is against the 
claim.  

It must be explained that in October 2000, when the veteran 
filed her claim for service connection for lumbosacral 
strain, a 10 percent rating was assigned under Diagnostic 
Code 5292 for slight limitation of motion, due to pain.  

The regulations under which the veteran is rated were revised 
in September 2002, and were further revised in September 
2003.  In order to warrant a higher disability rating under 
the old regulations for the period of October 13, 2000 to 
September 22, 2002; the evidence would have to show either 
moderate limitation of motion of the lumbar spine (See 
Diagnostic Code 5292); or moderate intervertebral disc 
syndrome with recurring attacks (See Diagnostic Code 5293, 
effective prior to September 2002); or lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (See 
Diagnostic Code 5295).

The veteran underwent a VA fee-based examination in December 
2000.  Posture and gait were normal.  There was slight 
tenderness in the lumbar spine, without muscle spasms.  Range 
of motion tests revealed flexion to 90 degrees, extension to 
35 degrees; left and right lateral flexion to 35 degrees; and 
left and right rotation to 32 degrees, all with pain.  
Mobility was not restricted by pain.  The veteran reported 
back pain with weakness, fatigue, lack of endurance and 
stiffness.  The pain was noted to occur nearly two to three 
times per month and lasting two to five days.  Flare-ups 
occurred when the veteran sat too long, or with bending, or 
lifting over 50 pounds.  

The RO thereafter continued the 10 percent disability 
assignment, based on a slight limitation of motion. 

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected lumbosacral 
strain disability and notes that a higher rating under other 
diagnostic codes is not available.  In this regard, the Board 
observes that there is no objective evidence of fractured 
vertebra, or a demonstrable deformity of a vertebral body), 
ankylosis of the spine, intervertebral disc syndrome, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5289, 5293 and 5295. 

It is clear that slight, and not moderate, limitation of the 
lumbar spine was demonstrated prior to September 22, 2002.  
Therefore, applying the regulations in effect at the time, 
the veteran was properly assigned a 10 percent disability 
rating under Diagnostic Code 5292, from October 13, 2000 to 
September 22, 2002.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

VA outpatient treatment records dated between May 2004 and 
April 2005 reflect complaints of low back pain and show no 
bowel or bladder complaints secondary to the low back pain. 

In June 2005, the RO assigned a 20 percent rating for the 
veteran's lumbosacral strain, based upon recent VA 
examination findings which reflected a further limitation of 
motion of the lumbar spine.  This rating assignment was made 
effective September 23, 2002, the date of the revised 
regulations.  The regulations were further revised in 
September 2003.  

At the VA examination in June 2005, the veteran indicated she 
had reduced productivity due to the low back pain, but denied 
routinely missing work in the past six months.  She did 
however, report having missed three days of work for 
emergency room hospital visits, whereupon she was treated 
with Motrin and other oral pain medications.  The veteran 
also reported that prolonged walking or sleeping could 
trigger the low back pain.  Upon examination there was normal 
spine curvature without ankylosis, kyphosis, or lordosis.  
There was local tenderness of the low back on the left side.  
Left paraspinal muscles were tense and painful.  Range of 
motion was anterior bending (forward flexion) to 45 degrees, 
left and right lateral flexion to 15 degrees, and backward 
bending (extension) to 0 degrees.  The veteran denied any 
bowel or bladder complaints.  Left S1 radiculopathy was also 
observed, of mild to moderate severity.  Sensory and reflex 
changes were observed on the left leg, with chronic and 
frequent flare-ups requiring emergency room visits and 
bedrest for at least five to six hours.

The veteran underwent another VA examination in January 2006 
whereupon her claims file was reviewed.  The veteran reported 
continued daily pain and stiffness in her lower back, with 
flare-ups occurring about twice a year, often precipitated by 
prolonged standing, sitting, or bending.  The flare-ups were 
noted to last about three days and severely limited activity 
and required bedrest.  Upon examination the veteran's gait 
was normal.  Percussion tenderness was observed over the 
midline lumbar spine and in the left lumbar paraspinals.  
Motor strength was 5/5 in all muscle groups.  Range of motion 
testing revealed 90 degrees of forward flexion without an 
increase in pain; 15 degrees of extension, with an increase 
in pain; 15 degrees of left and right lateral flexion without 
an increase in pain; and 15 degrees of left and right lateral 
rotation with a mild increase in low back pain.  Repetitive 
flexion and extension caused an increase in low back pain but 
no change in sensation, motor strength, or coordination.

MRI tests in January 2006 revealed narrowing of the L5-S1 
intervertebral disc space without any abnormality of the 
adjacent bones.  Vertebral bodies and intervertebral disc 
spaces and pedicles were intact.  A March 2006 MRI revealed 
L5-S1 broad base posterior disc protrusion to the left 
compressing the descending left S1 root nerve, and moderate 
spinal stenosis.  No fractures or subluxation were observed.

After reviewing the evidence, the Board finds that the 
veteran is not entitled to a rating in excess of 20 percent, 
for the period beginning September 23, 2002, under either the 
old or revised criteria.

In order to warrant the next highest disability rating, which 
is 40 percent, under the old regulations, the evidence would 
have to show either a severe limitation of motion in the 
lumbar spine (See Diagnostic Code 5292); or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (See Diagnostic Code 5293); or severe 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (See Diagnostic Code 5295).  

It is clear that no more than moderate impairment of the 
spine was demonstrated prior to September 26, 2003.  There 
was no evidence of incapacitating episodes requiring bedrest 
and treatment prescribed by a physician; the Board thus 
concludes that these episodes do not meet the criteria for a 
higher evaluation.  Therefore, applying the regulations in 
effect at the time, the veteran was properly assigned a 20 
percent disability rating under Diagnostic Code 5292.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The Board finds the veteran does not warrant the next highest 
disability rating, which is also 40 percent under the revised 
criteria, for lumbosacral strain and intervertebral disc 
syndrome, Diagnostic Codes 5237 and 5243.  

Under the revised regulations, the evidence would have to 
show either forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or unfavorable ankylosis of 
the entire thoracolumbar spine (See Diagnostic Code 5237), or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (See Diagnostic Code 5243).  
However, the Board observes that at the June 2005 VA 
examination the veteran's forward flexion was to 90 degrees, 
although with pain.  Also, at the January 2006 VA examination 
the veteran was able to achieve forward flexion to 45 
degrees, without pain.  Favorable ankylosis of the 
thoracolumbar spine was not shown during either VA 
examination.  

A higher disability rating is also not warranted under 
Diagnostic Code 5243 which provides for an alternative 
evaluation for intervertebral disc syndrome.  There is no 
evidence of that the veteran has had incapacitating episodes 
lasting four weeks during the past 12 month period, with 
acute signs and symptoms, due to intervertebral disc 
syndrome, requiring bed rest and treatment prescribed by a 
physician.  Moreover, she has not had surgery on her back.  
Thus, a higher disability rating is not warranted under this 
Diagnostic Code.

The Board has considered whether a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted for any period during the 
appeal.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
While the evidence reflects the veteran experiences flare-ups 
of low back pain, it is the Board's conclusion that the 
criteria for a higher rating have not been met.  The VA fee 
based examination in December 2000 showed no restriction in 
mobility due to pain.  Findings from the recent VA 
examination indicated that repetitive flexion and extension 
of the lumbar spine caused an increase in low back pain but 
did not cause a change in sensation, motor strength, or 
coordination.  The Board observes no objective evidence that 
the veteran is further limited by fatigue, weakness, lack of 
endurance or incoordination.

The reported VA evaluations in this case adequately 
demonstrate the veteran's low back disability and higher 
schedular ratings are not warranted.  The Board also finds 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

A higher initial evaluation for lumbosacral strain, evaluated 
as 10 percent disabling from October 13, 2000 to September 
22, 2002, and rated 20 percent thereafter, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


